DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
2.    Applicant’s election without traverse of Invention II, claims 16 and17, in the reply filed on 10/12/2021 is acknowledged.  Claims 1-15 are withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2016/0011684 A1).

Instant Claim 16: A magnetic deformable member  (“The physical feedback system includes: at least one physical feedback unit 340 (fig 3A) below a flexible touch screen 

comprising: a container body  (Referring to fig 3A of Zhang, the surrounding area of the physical feedback unit 340 corresponds to the container body of the claim.)

that has a deformable flexible film;  (“Since the relative motion between the armature part and the coil part due to electromagnetism is very fast, the speed for generating a physical deformation on the flexible touch screen 320 (fig 3A) is also very fast.” (Zhang, paragraph 45)  The flexible touch screen 320 of Zhang corresponds to the deformable flexible film of the claim.  Fig 3A of Zhang teaches that the flexible touch screen 320 is within the physical feedback unit 340.)

a gel charged in the container body;  (“the present disclosure implements the physical feedback of the flexible touch screen through the physical feedback unit including the armature part and the coil part, solves the problem of long response time for implementing the physical feedback system by using an electrified liquid medium,” (Zhang, paragraph 9)  The electrified liquid medium of Zhang corresponds to the gel of the claim.)

and a magnetic member held on a back surface side of the flexible film inside the container body,  (“A first type physical feedback unit 340a includes a housing 341 (fig 3C), a coil part 342 within a lower portion of the housing 341 and in a stationary state, and an armature part 343 within an upper portion of the housing 341 and in an active state, the armature part 343 is an electromagnet or a permanent magnet, and the armature part 343 is connected with the coil part 342 through a spring 344.” (Zhang, paragraph 40)  The armature part 343 of Zhang corresponds to the magnetic member of the claim.)

wherein the flexible film is displaceable together with the magnetic member which is moved by an external magnetic force,  (“In some embodiments, the coil part magnets, wherein the coil part 342 fastens the electromagnet that comprises an iron core, which can better generate magnetic force thereby shortening the corresponding time.” (Zhang, paragraph 40))

and has a deformable front surface.  (“Since the relative motion between the armature part and the coil part due to electromagnetism is very fast, the speed for generating a physical deformation on the flexible touch screen 320 (fig 3A) is also very fast.” (Zhang, paragraph 45))


Instant Claim 17: The magnetic deformable member according to claim 16, wherein the container body includes a flexible sheet that serves as the flexible film,  (“Since the relative motion between the armature part and the coil part due to electromagnetism is very fast, the speed for generating a physical deformation on the flexible touch screen 320 (fig 3A) is also very fast.” (Zhang, paragraph 45)  The flexible touch screen 320 of Zhang corresponds to the flexible sheet of the claim.)

and a support member disposed to face the flexible sheet to support the flexible sheet.  (Referring to fig 3C of Zhang, armature part 343 corresponds to the support member of the claim.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626